Citation Nr: 1107840	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD), to include entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of February 
2008, which denied an evaluation in excess of 30 percent for 
PTSD.  In December 2010, the veteran appeared at a Board hearing 
held at the RO (i.e., Travel Board hearing).  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran contends, in essence, that he is unable to maintain 
substantially gainful employment due to his service-connected 
PTSD.  He states that VA has mischaracterized his buying and 
selling of items as substantially gainful employment, when in 
fact he does not earn any net income from the transactions.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the Veteran or the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Nevertheless, an inferred 
claim for a TDIU is raised as part of an increased rating claim 
only when the Roberson requirements are met.  Jackson v. 
Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Specifically, a TDIU 
claim is raised where a Veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, all 
three criteria are met, but further development is required.

In this regard, the Veteran submitted a copy of his 2007 federal 
income tax return, in which he described his occupation as an 
"antique wholeseller."  He reported total income of less than 
$2,000, which included a business loss of $1,153.  Marginal 
employment, which generally means earnings which do not exceed 
the amount established by the U.S. Department of Commerce, Bureau 
of the Census, as the poverty threshold for one person, shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a); see Faust v. West, 13 Vet. App. 342 (2000).  

Information from a Social Security Administration (SSA) inquiry 
obtained in February 2009 indicates that the Veteran is in 
receipt of SSA disability benefits, effective in December 2007.  
Records received in February 2009 from SSA, however, do not 
contain a formal decision, but do contain a notification that a 
claim was denied on December 22, 2006.  Accordingly, SSA should 
be asked to provide evidence of a decision, which includes 
identification of the specific disability(ies) which resulted in 
the disability finding, and all evidence compiled after December 
22, 2006, in connection with the Veteran's claim.  

Also, the Veteran does not currently meet the percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  Where the 
percentage requirements are not met, entitlement to the benefits 
on an extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and consideration is 
given to the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  
Appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  Thus, 
the RO must consider whether referral for extraschedular 
consideration is warranted.

VA treatment records, dated through June 2009, show the Veteran's 
participation in PTSD group therapy, as well as for PTSD 
medication management.  In addition, according to a May 2009 
integrated treatment note, he also was attending groups at a Vet 
Center.  At his December 2010 hearing, he testified that he 
continues to attend group therapy, and is followed for medication 
management.  Accordingly, the records of treatment to date should 
be obtained.  

Finally, the Court has held that a TDIU claim may not be denied 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disability does not prevent him 
from performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, 
the Court specifically stated that VA has a duty to supplement 
the record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability has 
on the ability to work.  Friscia, at 297.  In light of the above, 
the Board finds that the Veteran requires a VA examination to 
ascertain whether unemployability due to service-connected 
disability is demonstrated. 

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice with respect to the 
TDIU aspect of the Veteran's increased rating 
claim, to include the evidence needed to 
substantiate the claim on both a schedular 
and extraschedular basis.  Ask the Veteran to 
complete and return a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based Upon Unemployability, 
and/or other document containing the 
necessary employment and education history.  

2.  Obtain VA mental health treatment and/or 
evaluation notes, including PTSD group 
therapy and medication management records, 
dated from July 2009 to the present, from the 
Bay Pines Healthcare System.

3.  Obtain therapy reports pertaining to the 
Veteran dated from November 2007 to the 
present from the St. Petersburg Vet Center.  

4.  Thereafter, the Veteran should be 
scheduled for an appropriate VA examination 
to determine the severity of his PTSD, and, 
in particular, the effects of PTSD on 
employability. The claims folder should be 
made available to the examiner.  All 
pertinent signs and symptoms necessary for 
rating the disability should be reported.  
The examiner should offer an assessment as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran is unable to secure or maintain 
substantially gainful employment solely as a 
result of his service connected PTSD. 

5.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the claim for an increased 
rating for PTSD, to include entitlement to a 
TDIU rating.  The RO should consider whether 
referral for an extraschedular TDIU rating is 
warranted.  If the decision is less than a 
full grant of the benefits sought, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case, which includes the law and regulations 
pertaining to a TDIU rating, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


